Title: To James Madison from William Harris Crawford, 3 March 1813
From: Crawford, William Harris
To: Madison, James


Dear SirWashington 3d March 1813
Before I leave this place, I beg leave to suggest the necessity of removing Genl Wilkinson from the New Orleans Station. The importance of that place, should induce a selection of a military commander, whose character is above suspicion. That Genl Wilkinson is not an officer of that description, will I believe be universally admitted. Those who adhere to him are constrained to admit, that during the whole time of his public employment, he has been suspected of the want of integrity. In the Western and Southern States, and especially at New Orleans, he is generally believed to be one of the most abandonned and profligate of men. The Senators of these states with only two exceptions voted against him as major genl. It is extremely doubtful what the political character of the Senate will be at its next meeting, if the Senators of Louisiana should be driven into the opposition by what they believe, a studied determination to Keep Wilkinson at New Orleans, to enable him to gratify his malice against individuals against whom he has conceived the most deadly hate among whom are both the Senators and the Representative.
I am confident that no such determinati⟨on⟩ exists, and that the cabinet would not connive at such a course of conduct in their general. The Senators and Representative, of that State have been unable to discover any reason why he should be Kept there in opposition to the feelings & wishes of the great majority of the people, and have on that account been led to suppose that the gratification of the general is the only inducement. If he is continued at that post, the Senators of Louisiana will inevitably be driven into an opposition to our administration, who, to say the least, by their conduct, manifest a total disregard to their feelings and Wishes. I would therefore suggest the propriety of stationing of him at Norfolk, or Philadelphia, or New York, where it is presumed he is less obnoxious to the people, at least if the Senators have represented the wishes of the people in their vote upon his recent nomination.
I hope he will not be sent among us. I have no disposition to see the Southern troops given up by treachery as the Western troops have been by Hull. I am very sorry that the Cabinet has felt itself under the necessity of employing him any where. With great respect I am sir your most obt. humbe Servt
Wm H Crawford.
